DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/20/22 is acknowledged.
Claims 30, 32-42, 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, 11-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Holographic optogenetic stimulation of patterned neuronal activity for vision restoration," Reutsky-Gefen et al. (hereinafter 'Reutsky-Gefen') in view of Redford (US 2014/0268263) (both of record).
Consider claim 1, Reutsky-Gefen discloses a method for selectively stimulating a plurality of light-responsive neurons in a sample (abstract, " .. photosensitive quiescent neurons ... holographic photo-stimulation .. "), the method comprising: 
irradiating a sample comprising a plurality of light-responsive neurons with a plurality of holographic images that are each configured to stimulate one or more light-responsive neurons in the sample (Fig 1, abstract, " .. photosensitive quiescent neurons ... holographic photo­stimulation ... Holographic excitation ... neuronal circuits .. ", pg 2, caption of Fig 1, "Holographic retinal photo-stimulation system ... SLM is imaged .. "), wherein the holographic images are created by a light projection system (caption of Fig 1, " .. A laser beam is projected .. ") that includes: 
a light source (laser) (Fig 1a, Blue laser, 473 nm); 
a plurality of optical adjustment components (Fig 1a, PBS=polarized beam splitter, Square slit, Tube lens, Objective); 
a spatial light modulator (Fig 1a, SLM=spatial light modulator); 
a controller (i.e., controlling portion of computer) (pg 3, Results section, " .. computer-controlled ferroelectric liquid-crystal SLM .. "); 
a processor (i.e., processing portion of computer) (pg 8, Holographic-patterned stimulation section, " .. holograms were calculated by on Intel Core2 Q9300 2.5 Ghz personal computer .. "); and 
a computer-readable medium comprising instructions (pg 8, Holographic-patterned stimulation section, "Numerical processing was done by a MATLAB software .. ") that, when executed by the processor, cause the controller to: 
operate the light source, optical adjustment components and spatial light modulator to generate and display a plurality of holographic images (Fig 5, pg 3, Results section, " .. imaged onto the back aperture of an inverted microsope objective .. ", pg 7, left column, " .. the display's projection rate is 2,000 frames per second .. "); 
direct each of the holographic images to a projection location (caption of Fig 6, " .. copies of hologram projected sequentially .. "): and project the holographic images onto the sample at a rate greater than or equal to 1 kHz (abstract, " .. holographically patterned optogenetic stimulation ... with millisecond temporal precision .. ", pg 2, right column, " .. spatial light modulator (SLM) ... switch patterns in kHz rates .. "). 
However, Reutsky-Gefen fails to disclose, in the embodiment of Fig 1, the light source includes a plurality of light sources and the spatial light modulator includes a plurality of spatial light modulators. Reutsky-Gefen suggests another embodiment using multiple light sources and spatial light modulators to reduce speckle (pg 7, left column, " . .for speckle reduction ... lncoherent light sources such as LEDs can be combined with SLM to generate desired light patterns .. "). Redford is also related to photostimulation of neurons using hologram patterns generated from spatial light modulators (abstract, " .. photostimulation of neurons .. ", para [0015), " .. SLM ... hologram pattern .. ") and suggests using multiple light sources and multiple spatial light modulators (SLMs) to improve the speed of photostimulation of neurons (Fig 1-4, abstract, para [0060]-[00631). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to provide the method of Fig 1 of Reutsky-Gefen so that the light source includes a plurality of light sources and the spatial light modulator includes a plurality of spatial light modulators to reduce speckle, as suggested in pg 7 of Reutsky-Gefen, and/or to improve speed of photostimulation of neurons, as suggested by the abstract of Redford.
Consider claim 2, the modified Reutsky-Gefen reference discloses the method according to claim 1, wherein each light source is a fixed wavelength light source (Reutsky-Gefen, Fig 1a, Blue laser 473 nm, Redford, Fig 1, para [0060), " .. different wavelengths are combined .. ").
Consider claim 8, the modified Reutsky-Gefen reference discloses the method according to claim 1, wherein each light source is a laser (Reutsky-Gefen, Fig 1a, Blue laser 473 nm, Redford, Fig 1, para [0060), " .. different wavelengths are combined .. ").
Consider claim 11, the modified Reutsky-Gefen reference discloses the method of claim 8, wherein the lasers are synchronized (light sources are controlled and can have different timing or wavelengths) (0060 of Redford).
Consider claim 12, the modified Reutsky-Gefen reference discloses the method according to claim 11, wherein the lasers are configured with a temporal delay (light sources are controlled and can have different timing or wavelengths) (0060 of Redford).
Consider claim 18, the modified Reutsky-Gefen reference discloses the method according to claim 1, wherein the optical adjustment component comprises a beam splitter, a beam polarizer, or a light modulator (Fig 1a, PBS=polarized beam splitter, Square slit, Tube lens, Objective).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronzitti et al. (US 2021/0080709) discloses an optical system for the spatiotemporal shaping of a wavefront.  The electric field of an input beam is used to create three-dimensional illumination.  Multiple SLMs are utilized for the creating of a 3D patterned illumination in the target volume.
Yang et al. (US 2018/0177401) discloses methods and devices for imaging and or optogenetic control of light-responsive neurons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872